Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/22 and 08/16/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The present specifications fail to provide antecedent support for claim subject matter “wherein an equivalent oxide thickness of the metal gate stack is less than 2 A greater than the equivalent oxide thickness of a metal gate stack having no sacrificial sealing layer thereon”, currently shown in claim #20.

Claim Rejections - 35 USC § 112
Claim #20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim #20 recites the limitation " oxide thickness of a metal gate stack having no sacrificial sealing layer thereon" in line 2 and 3 of the recited claim.  There is insufficient antecedent basis for this limitation in the claim. In light of the antiquate evidence or antecedent evidence of what is meant by the current language of claim #20, the Examiner, for examining purposes assumes that having the two areas having the same thicknesses teaches on the intended claim language. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1-6, 9-16, 19, is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Ando (U.S. Pub. No, 2015/0255463), hereinafter referred to as "Ando".

Ando shows, with respect to claim #1, method of forming a metal gate stack, the method comprising: forming an interfacial layer (fig. #3, as part of item 115) (paragraph 0006, 0024) on a surface of a substrate (fig. #3, item 100); depositing a high-K metal oxide layer on the interfacial layer (fig. #3, as part of item 115) (paragraph 0006, 0024); forming a dipole film on the high-K metal oxide layer (paragraph 0035); depositing a first capping layer (fig. #4b, item 125e) on the substrate (paragraph 0028); forming a sacrificial sealing layer (fig. #4b, item 125f) on the first capping layer (paragraph 0028); exposing the substrate to a thermal treatment at a temperature of at least 7000 C (paragraph 0029) to drive the dipole film into the high-K metal oxide layer and to form a dipole region; and removing the sacrificial sealing layer (paragraph 0031).

Ando shows, with respect to claim #2, method of wherein the sacrificial sealing layer comprises amorphous silicon (a-Si) (paragraph 0028).

Ando shows, with respect to claim #3, method of wherein the sacrificial sealing layer has a thickness in a range of from 5 A to 50 A (paragraph 0028).

Ando shows, with respect to claim #4, method of wherein the dipole film may comprises an aluminum oxide, titanium oxide, yttrium oxide among others (paragraph 0024).
 
Ando shows, with respect to claim #5, method of wherein the dipole film may comprises an aluminum oxide (paragraph 0024).

Ando shows, with respect to claim #6, method of further comprising removing any remaining portion of the dipole film, and the first capping layer (paragraph 0031).

Ando shows, with respect to claim #9, method wherein the high-K metal oxide layer comprises one or more of hafnium oxide (HfO2) (paragraph 0024).

Ando shows, with respect to claim #10, method wherein the interfacial layer comprises silicon oxynitride (SiON) (paragraph 0024).

Ando shows, with respect to claim #11, method further comprising depositing a PMOS work function material on the substrate (paragraph 0005, 0022).

Ando shows, with respect to claim #12, method further comprising depositing a gate material on the substrate (paragraph 0022).

Ando shows, with respect to claim #13, method of forming a metal gate stack, the method comprising: forming an interfacial layer (fig. #3, as part of item 115) (paragraph 0006, 0024) on a surface of a substrate (fig. #3, item 100); depositing a high-K metal oxide layer on the interfacial layer (fig. #3, as part of item 115) (paragraph 0006, 0024); forming a dipole film on the high-K metal oxide layer (paragraph 0035); depositing a first capping layer (fig. #4b, item 125e) on the substrate (paragraph 0028); forming a sacrificial sealing layer (fig. #4b, item 125f) on the first capping layer (paragraph 0028); exposing the substrate to a thermal treatment at a temperature of at least 7000 C (paragraph 0029) to drive the dipole film into the high-K metal oxide layer and to form a dipole region; and removing the sacrificial sealing layer (paragraph 0031).

Ando shows, with respect to claim #14, method of wherein the sacrificial sealing layer comprises amorphous silicon (a-Si) (paragraph 0028).

Ando shows, with respect to claim #15, method of wherein the sacrificial sealing layer has a thickness in a range of from 5 A to 50 A (paragraph 0028).

Ando shows, with respect to claim #16, method of further comprising removing any remaining portion of the dipole film, and the first capping layer (paragraph 0031).

Ando shows, with respect to claim #19, method further comprising depositing a gate material on the substrate (paragraph 0022).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #7, 8, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (U.S. Pub. No, 2015/0255463), hereinafter referred to as "Ando" as shown in the rejection of claim #1 and 13 and in view of Ando et al., (U.S. Pat. No. 10,319,846), hereinafter referred to as "Ando(2)".

Ando substantially shows the claimed invention shown in the rejection of claim #1 and 13 above. 
Ando fails to show, with respect to claim #7 and 17, a method wherein further comprising depositing a second capping layer on the substrate.

Ando(2) teaches, with respect to claim #7 and 17, a method wherein forming a second capping metal that may comprise a TiN layer over a substrate (fig. #2, item 202) (column #4, line 24-38, column #9, line 8-15).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7 and 17, a method wherein further comprising depositing a second capping layer on the substrate, into the method of Ando, with the motivation this assist in the controlling the isolation and flow of data, as taught by Ando(2).

Ando fails to show, with respect to claim #8, a method wherein the first capping layer comprises titanium nitride (TiN) or titanium silicon nitride (TiSiN).

Ando(2) teaches, with respect to claim #8, a method wherein forming a second capping metal that may comprise a TiN layer over a substrate (fig. #2, item 202) (column #4, line 24-38, column #9, line 8-15).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, a method wherein the first capping layer comprises titanium nitride (TiN) or titanium silicon nitride (TiSiN), into the method of Ando, with the motivation this assist in the controlling the isolation and flow of data, as taught by Ando(2).
Ando shows, with respect to claim #18, method further comprising depositing a PMOS work function material on the substrate (paragraph 0005, 0022).

// 
Claim #20 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (U.S. Pub. No, 2015/0255463), hereinafter referred to as "Ando" as modified by Ando et al., (U.S. Pat. No. 10,319,846), hereinafter referred to as "Ando(2)" as shown in the rejection of claim #13 and in further view of YEUNG et al., (U.S. Pub. No. 2019/0198629), hereinafter referred to as "Yeung".

Ando as modified by Ando(2) substantially shows the claimed invention shown in the rejection of claim #1 and 13 above. 

Ando as modified by Ando(2) fails to show, with respect to claim #20, a method wherein an equivalent oxide thickness of the metal gate stack is less than 2 A greater than the equivalent oxide thickness of a metal gate stack having no sacrificial sealing layer thereon.

Yeung teaches, with respect to claim #20, a method wherein the sacrificial layer 1805 is formed with a height that matches that of the second sacrificial layer (fig. #18a&b, item 1106-2) (paragraph 0133).
The Examiner notes that Yeung does not state explicitly the claim language of the presently presented claim language. However, as explained above in the 112(b) rejection, in light of the antiquate evidence or antecedent evidence of what is meant by the current language of claim #20, the Examiner, for examining purposes assumes that having the two areas having the same thicknesses teaches on the intended claim language. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #20, a method wherein an equivalent oxide thickness of the metal gate stack is less than 2 A greater than the equivalent oxide thickness of a metal gate stack having no sacrificial sealing layer thereon, into the method of Ando as modified by Ando(2) with the motivation this assist in the controlling the isolation and flow of data, as taught by Yeung.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
10/17/2022

	/MONICA D HARRISON/            Primary Examiner, Art Unit 2815